MARQUEZ, District Judge,
Sitting by Designation, concurring:
Although I agree with the majority’s conclusion, I would emphasize that 7 U.S.C. § 2050a vests a great deal of discretion in the trial court.
Under the rule noscitur a sociis the intent of a specific word becomes clearer by reference to other words associated with it. United States v. Sumitomo Shoji, New York, Inc., 534 F.2d 320, 322 (Cust. & Pat.App.1976). In the majority opinion the intent requirement and the liquidated damages provision were interpreted independently of each other.
The operative word in 7 U.S.C. § 2050a is “may”. That word has been interpreted, depending on its context, to vest discretionary power in the court. United States v. Cook, 432 F.2d 1093, 1098 (7th Cir.1970). In the instant case an award of damages is dependent on the nature of a respondent’s actions. A court can deny an award of damages if the respondent’s actions were accidental, innocent or merely negligent. In essence, an award of damages is not mandatory. Damages are mandated only when an irresponsible contractor’s actions “exploit producers of agricultural products, migrant agricultural laborers and the public generally” as defined under 7 U.S.C. § 2041.